DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 12/21/21.  Claims 1, 10 and 19 have been amended.  Claims 1-20 are pending and an action on the merits is as follows. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance in Re claim 1: Asher is cited because it is pertinent to applicant disclosure.  However Applicant arguments are considered persuasive. Accordingly none of the cited prior art of record, discloses, teach or fairy suggest at least by providing a request for the first portion of the attraction data prior to an interaction indicated by the first portion of the attraction data; and provide the first portion of the attraction data to the one or more subscriber interaction points, while refraining from providing the first portion of the attraction data to distributed interaction points outside of the one or more subscriber interaction points
The following is an examiner’s statement of reasons for allowance in Re claim 10: Asher is cited because it is pertinent to Applicant disclosure .  However Applicant arguments are considered persuasive. Accordingly none of the cited prior art of record, discloses, teach or fairy suggest at least by providing a request for the first portion of the attraction data prior to an interaction indicated by the first portion of the attraction data; and providing the first portion of the attraction data to the one or more subscriber interaction points, while refraining from providing the first portion of the attraction data to distributed interaction points outside of the one or more subscriber interaction points. These limitations in conjunction with other limitations in the claimed invention are anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in Re claim 19: Asher is cited because it is pertinent to applicant disclosure. However,  Applicant arguments are considered persuasive. Accordingly none of the cited prior art of record, discloses, teach or fairy suggest at least by providing a request for the first portion of the attraction data prior to an interaction indicated by the first portion of the attraction data; and provide the first portion of the attraction data to the one or more subscriber interaction points, while refraining from providing the first portion of the attraction data to distributed interaction points outside of the one or more subscriber interaction points. These limitations in conjunction with other limitations in the claimed invention are anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887